—Order, Supreme Court, New York County (Charles Ramos, J.), entered April 17, 1998, which denied the petition, treated as a motion by petitioner, for leave to file a late notice of claim against the municipal respondent, and granted the municipal respondent’s cross motion for dismissal, unanimously affirmed, without costs.
Petitioner has not previously disputed respondent’s contention that his claim against the municipal defendant is subject to a one-year and 90-day limitation of action (General Municipal Law § 50-i), and in the absence of any dispute as to the nature of the claim, the IAS Court properly found that since that statutory period had expired, petitioner was time-barred from seeking leave to file a late notice of claim. Concur— Rosenberger, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.